DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 7/15/22.    
Claim(s) 1-20 is/are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyubinin, U.S. Pub/Patent No. 2015/0347209 A1 in view of Karaatanassov, U.S. Patent/Pub. No. 2017/0006021 A1.
As to claim 1, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period for which a first session is inactive, the first session being one of a plurality of sessions which are hosted by different network applications and accessible by the client device (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open); 
detecting, by the client device, that the time period of inactivity of the first session has reached a timeout value of the first session while a second session of the plurality of sessions remains active (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time).
But Lyubinin failed to teach the claim limitation wherein  terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session.
However, Karaatanassov teaches the limitation wherein terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session (Karaatanassov, page 2, paragraph 21; page 4, paragraph 39 & 46; i.e., [0021] As a result, a user is able to supply her login credentials once at the API proxy and initiate sessions with several applications that may utilize different session expiration policies by having the API proxy log in to those applications on behalf of the user's client device. Further, when the user terminates her session with the API proxy, e.g., by logging out, the API proxy can terminate sessions with all applications; [0039] In various embodiments, when the user's session with the API proxy 120 is terminated (e.g., due to user logging out, expiration, etc.) the API proxy 120 logs out of all active sessions (e.g., 160-1, 160-2); [0046] In various embodiments, when the client application 205 session is terminated ( e.g., by the user logging out, due to session expiration, etc.), the API proxy 220 can request to terminate sessions with all applications ( e.g., A 250-1 and B 250-2)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lyubinin to substitute sessions with web-based APIs from Karaatanassov for the interaction with application from Lyubinin to providing a single session experience across multiple applications that cannot share common session management, which does not require the user to log into each application separately and takes into account expiration policies of the multiple applications. (Karaatanassov, page 1, paragraph 13).
As to claim 2, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising establishing, by a client application executable by one or more processors of a client device, the plurality of sessions via an embedded browser of the client application (Lyubinin, page 6, paragraph 41; i.e., [0041] A correlation between identity provider 410 and application server 120 sessions is done by the provided username. Therefore, the logout process has an ability to terminate all user sessions at once. A specific user context is not terminated from the browser 600). 
As to claim 3, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising monitoring, by the client device, inactivity for the plurality of sessions for time periods of the plurality of sessions (Lyubinin, page 1, paragraph 16; [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135. The type of activities monitored can be application 125, 135 and implementation dependent, e.g., tracking eye movement with a smart phone camera and tracking touches and swipes on a smart phone display. Another example includes a camera to monitor viewing of a wall board application). 
As to claim 4, Lyubinin-Karaatanassov teaches the method as recited in claim 3, further comprising monitoring, by the client device, keyboard activity for at least one of the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135). 
As to claim 5, Lyubinin-Karaatanassov teaches the method as recited in claim 1, further comprising determining, by the client device, to terminate at least one other session based at least on the time period for the session being reached (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. The applications 125, 135 can be closed, the computer locked and/or the client device 110, 115 logged out based on no active use of the opened application 125, 135 during a determined time period). 
As to claim 6, Lyubinin-Karaatanassov teaches the method as recited in claim 1, wherein the different network applications comprise an application hosted on one or more servers accessed by the client device via a network (Lyubinin, page 2, paragraph 22; i.e., [0022] This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below). 


Claim(s) 7-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyubinin, U.S. Pub/Patent No. 2015/0347209 A1 in view of Engstrom, U.S. Patent/Pub. No. 6,947m894 B1.
As to claim 7, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period to be used for a plurality of sessions established by the client device with one or more network applications, the plurality of sessions having a corresponding session timeout (Lyubinin, page 2, paragraph 21; i.e., [0021] If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc., or the application 125, 135 otherwise secured against an unauthorized viewing of the information), and at least one of the plurality of sessions having a session timeout being less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time); 
determining, by the client device, that the time period for any of the plurality of sessions has not been reached (Lyubinin, page 2, paragraph 22; i.e., [0022] If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity). 
But Lyubinin failed to teach the claim limitation wherein generating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, a simulation of activity for input into a user interface of a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session.
However, Engstrom teaches the limitation wherein generating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, a simulation of activity for input into a user interface of a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session (Engstrom, col 2, lines 25-31; col 4, lines 6-13; col 6, lines 37-60; i.e., user device that monitors the activity of a user for determination of periods of inactivity, and initiates resource saving operations in response to the detection of inactivity. At 110, the control process sets a timer for a period of time [T(a)]. This period of time represents a period, during which, if there is no keyboard activity or mouse activity, the user device will put itself into a sleep mode. If there is activity during this time, then the control process resets the timer 120. If not, the control process checks to see if the timer has expired 130; simulates a keystroke being pressed or a cursor movement by writing to an appropriate input port to effectuate the desired simulation 480. Note that in the event of a simulated keystroke, care should be taken to ensure that the "application" process that will receive the simulated key stroke. This sending of one or more keystrokes will cause the power saving functions that are responsible for determining when to power down a user device based on inactivity on the keyboard or mouse input devices to be duped into believing that user activities are taking place).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lyubinin to substitute controlling resources from Engstrom for the interaction with application from Lyubinin for more intelligently determining when to engage in these resource saving operations is desired (Engstrom, col 1, lines 57-60).
As to claim 8, Lyubinin-Engstrom teaches the method as recited in claim 7, further comprising determining, by the client device, that at least another session of the plurality of sessions is active while the session is idle (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 9, Lyubinin-Engstrom teaches the method as recited in claim 7, further comprising determining, by the client device, that inactivity in at one of the plurality of sessions has reached the time period and terminating all of the plurality of sessions (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. The time period of no user-interface activity or since the activity can be determined for the applications 125, 135. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 10, Lyubinin-Engstrom teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the corresponding session timeout for each session (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 11, Lyubinin-Engstrom teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the time period for the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 12, Lyubinin-Engstrom teaches the method as recited in claim 7, further comprising executing for at least one session of the plurality of sessions that is inactive one or more activity simulators in response to any other one of the plurality of sessions has activity (Lyubinin, page 2, paragraph 17; i.e., [0017] The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals. Other applications can be used to keep track of time periods of activity of the applications 125, 135 executing on the client device 110, 115, e.g. an activity tracker 425 that monitors user-interface activities with applications 125, 135 accessed by the client device 110, 115 and can report periods of no user-interface activity to the activity monitor 420, described below). 
As to claim 18, Lyubinin-Engstrom teaches the device as recited in claim 13, wherein the one or more processors are further configured to execute for at least one session of the plurality of sessions that is inactive one or more activity simulators if any other one of the plurality of sessions is active (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 19, Lyubinin-Engstrom teaches the device as recited in claim 13, wherein the time out value of the session is less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time). 

Claim(s) 13-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7-12.  Therefore, claim(s) 13-18 is/are also rejected for similar reasons set forth in claim(s) 7-12.
Claim(s) 20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 6.

Response to Arguments
Applicant’s argument(s) filed 7/15/22 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 1; Karaatanassov does not teach the claimed limitation of “terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session”, that the API proxy running on a remote server to terminate sessions (page 7-9).

	In response to A); Karaatanassov teaches the limitation wherein terminating, by the client device responsive to detection of the inactivity of the first session reached the time out value, the plurality of sessions including the active second session (Karaatanassov, page 2, paragraph 21; page 4, paragraph 39 & 46; i.e., [0021] As a result, a user is able to supply her login credentials once at the API proxy and initiate sessions with several applications that may utilize different session expiration policies by having the API proxy log in to those applications on behalf of the user's client device. Further, when the user terminates her session with the API proxy, e.g., by logging out, the API proxy can terminate sessions with all applications; [0039] In various embodiments, when the user's session with the API proxy 120 is terminated (e.g., due to user logging out, expiration, etc.) the API proxy 120 logs out of all active sessions (e.g., 160-1, 160-2); [0046] In various embodiments, when the client application 205 session is terminated ( e.g., by the user logging out, due to session expiration, etc.), the API proxy 220 can request to terminate sessions with all applications ( e.g., A 250-1 and B 250-2)).  Moreover, as stated Karaatanassov  (page 2, paragraph 21), when the user terminates her session with the API proxy, and (page 2, paragraph 19),  a user can log into an API proxy via a client application, such as a web browser, that runs on the user's client device. Clearly, the API proxy runs on the user’s client device, not from a remote server as claimed by the Applicant.  Therefore, Karaatanassov meets the claim limitation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		
Listing of Relevant Arts
Khalid, U.S. Patent/Pub. No. US 9838417 B1 discloses simulate particular keystrokes and mouse movements.
Badheka, U.S. Patent/Pub. No. US 20120179774 A1 discloses emulate the keyboard inputs when sessions are idle.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449